DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Objections	3
III. Claim Rejections - 35 USC § 112	3
A. Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.	3
IV. Claim Rejections - 35 USC § 103	4
A. Claims 1-5, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0279948 (“Hong”) in view of US 2017/0255809 (“Huang”).	4
B. Claims 6, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Huang, as applied to claim 1 above, and further in view of US 2018/0226595 (“Liu”).	12
C. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Huang, as applied to claim 1 above, and further in view of US 2015/0331508 (“Nho”).	16
D. Claims 9, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Huang and Liu and further in view of US 2017/0278909 (“Jeon”).	18
E. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Huang, Liu, and Jeon, as applied to claim 9 above, and further in view of US 2006/0008124 (“Ewe”).	19
V. Response to Arguments	21
Conclusion	21


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
In the third to last line of each of claims 1 and 13, replace “a an” with “an” to correct a typographical error.
Appropriate correction is required.

III. Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
A. Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
Each of claims 1 and 13 was amended to include the following new feature:
wherein by using the semiconductor base substrate as a reference plane, a height of a an electromagnetic wave receiving surface of each of the plurality of display subpixels is greater than that of a light-emitting surface of each of the plurality of display subpixels.
display subpixel having “an electromagnetic wave receiving surface”.  Applicant indicates that support for the newly added feature can be found and paragraph [0040] of the Instant Specification.  However, this cited location indicates that the imaging subpixels 132 of the imaging array receive electromagnetic waves—not the light-emitting display subpixels 122.  As such, the newly added claim features introduce new matter.  
Claims 2-20 depend from claim 1 and claims 14 and 15 depend from claim 13.  These dependent claims are rejected, accordingly, for including the same new matter as claim 1 and, for claims 14 and 15, the new matter of both claims 1 and 13.
For the purposes of examination, it will be presumed that the “electromagnetic wave receiving surface” pertains to the “imagine subpixels” since this is all for which the Instant Application provides support. 

IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1-5, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0279948 (“Hong”) in view of US 2017/0255809 (“Huang”).
Claim 1 reads,
1. (Currently Amended): A display panel, comprising: 
[1] a semiconductor base substrate; 

[2b] each of the plurality of display pixels includes at least one display subpixel, and 
[2c] each display subpixel includes a light-emitting element; 
[3a] an imaging array, formed on the semiconductor base substrate and including a plurality of imaging pixels, in which 
[3b] each of the plurality of imaging pixel includes at least one imaging subpixel, and 
[3c] a plurality of display subpixels and a plurality of imaging subpixels are arranged in a mixed arrangement; and 
[4] an image recognition unit, configured to recognize an image acquired by the imaging array,
wherein 
[5a] each of the imaging subpixels is located between four display subpixels in two adjacent rows and in two adjacent columns, in the four display subpixels, 
[5b] two display subpixels are located in an identical row and another two display subpixels are located in another identical row, 
[5c] sides of the two display subpixels in the identical row which are closer to the another two display subpixels in the another identical row form a first line, 
[5d] sides of the another two display subpixels in the another identical row which are closer to 4the two display subpixels in the identical row form another first line; 
[6a] in the four display subpixels, 
[6b] two display subpixels are located in an identical column and another two display subpixels are located in another identical column, 
[6c] sides of the two display subpixels in the identical column which are closer to the another two display subpixels in the another identical column form a second line, 
[6d] sides of the another two display subpixels in the another identical column which are closer to the two display subpixels in the identical column form another second line, 
,
[8] wherein by using the semiconductor base substrate as a reference plane, a height of a an electromagnetic wave receiving surface of each of the plurality of display subpixels is greater than that of a light-emitting surface of each of the plurality of display subpixels.

With regard to claim 1, Hong discloses,
1. (Currently Amended): A display panel [Abstract; ¶¶ 15-16], comprising: 
[1] a semiconductor base substrate 602/608 [Fig. 6; ¶ 49]; 
[2a] a display array [¶ 6; Fig. 3], formed on the semiconductor base substrate 602/608 and including a plurality of display pixels [e.g. composed of three subpixels 302(red), 304, 308(green), 306(blue); ¶ 36] arranged in an array, in which 
[2b] each of the plurality of display pixels 302, 304, 306 includes at least one display subpixel [302 through 316], and 
[2c] each display subpixel 302-316 includes a light-emitting element 202 [i.e. the OLED 202 in Fig. 2; ¶¶ 36, 25-33]; 
[3a] an imaging array, formed on the semiconductor base substrate 602/608 and including a plurality of imaging pixels 350(500) [¶¶ 35-37, 41-45; Figs. 3, 5], in which 
[3b] each of the plurality of imaging pixel 350(500) includes at least one imaging subpixel 350(500) [id.], and 
[3c] a plurality of display subpixels 302-316 and a plurality of imaging subpixels 350(500) are arranged in a mixed arrangement [as shown in Fig. 3]; and 
[4] an image recognition unit, configured to recognize an image acquired by the imaging array [¶¶ 52-56; Figs. 7-9],
wherein 
[5a] each of the imaging subpixels is located between four display subpixels in two adjacent rows and in two adjacent columns, in the four display subpixels, 
[5b] two display subpixels are located in an identical row and another two display subpixels are located in another identical row, 

[5d] sides of the another two display subpixels in the another identical row which are closer to 4the two display subpixels in the identical row form another first line; 
[6a] in the four display subpixels, 
[6b] two display subpixels are located in an identical column and another two display subpixels are located in another identical column, 
[6c] sides of the two display subpixels in the identical column which are closer to the another two display subpixels in the another identical column form a second line, 
[6d] sides of the another two display subpixels in the another identical column which are closer to the two display subpixels in the identical column form another second line, 
[7] all of each of the imaging subpixels is located between the first line and the another first line and between the second line and the another second line,
[8] … [not taught].

With regard to features [5a]-[7] of claim 1, which are directed to the arrangement of the display subpixels relative to the imaging subpixels, Applicant explains the claimed arrangement in the Remarks filed 01/05/2021 at page 11 (reproduced below).

    PNG
    media_image1.png
    377
    644
    media_image1.png
    Greyscale

Based on the clarification in Applicant’s Remarks (supra), Fig. 3 of Hong (reproduced below) shows the claimed arrangement in features [5a]-[7] of claim 1 insofar as the positioning of each imaging subpixel 350 between the first line, another first line, second line and another second line formed by the four subpixels 302, 304, 306, 308.  In this regard, Hong states that “PIN diode circuits 350 lie entirely within the gap between the pixels (Hong: ¶ 37), the PIN diode circuit including a PIN diode 504 (Hong: Fig. 5).  (Contrast with the PIN diode circuit 450 in Fig. 4 of Hong that does not fit entirely with the gap between the pixels.)

    PNG
    media_image2.png
    517
    711
    media_image2.png
    Greyscale


With regard to feature [8] of claim 1, 
[8] wherein by using the semiconductor base substrate as a reference plane, a height of a an electromagnetic wave receiving surface of each of the plurality of .
As explained under the rejection of claim 1 under 35 USC 112(a), for the purposes of examination over prior art, it is presumed that the imaging subpixels have the electromagnetic wave receiving surface. 
Hong does not disclose feature [8] of claim 1.
Huang, like Hong, teaches a display panel including both a light-emitting subpixels and imaging subpixels arrayed together in an interspersed manner on a single substrate.  Figs. 1 and 2 of Huang shows an “image sensing display” 100, 200 including a substrate 119, 219 having pixels 122, 222 formed thereon, said pixels 122, 222 including both light-emitting pixels 126, 226 and imaging (i.e. “photodetecting”) pixels 124, 128, 224, 228 (Huang: ¶¶ 23-30; Figs. 1, 2).   Fig. 3 of Huang shows examples of the relative orientations of the light-emitting pixels and light-receiving pixels relative to the “display layer” 308, 318, 328, 338, said display layer of Fig. 3 equate to the display layer 118 and 218 of Figs. 1 and 2.  As shown in the pixel configurations 300 and 306, the light-emitting surfaces of the light-emitting pixels 310, 312, 314 and 340, 342, 344 have the same height as that of the light-receiving surface of the photodetecting pixel 316, 346 (Huang: Fig. 3; ¶¶ 32, 35).  As shown in the pixel configuration 302, the light-emitting surfaces of the light-emitting pixels 320, 322, 324 are higher than the light-receiving surface of the photodetecting pixel 326 (Huang: Fig. 3; ¶ 33).  As shown in the pixel configuration 303, the light-emitting surfaces of the light-emitting pixels 330, 332, 334 are lower than the light-receiving surface of the photodetecting pixel 336 (Huang: Fig. 3; ¶ 34).  Because the relative 
Inasmuch as Hong teaches that each of the light-emitting subpixels 302-316 and light-detecting subpixels 350 are formed over the same substrate, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the light receiving surface of the detecting subpixels 350(500) at a greater height over the semiconductor base substrate 602/608 than that of the light-emitting display pixels 302-316 because Hong teaches that it is a matter of design choice as to their relative heights and particularly show the claimed configuration in pixel configuration 304 in Fig. 3 (supra). 
Finally, it is noted that the newly claimed feature [8] is not critical to the Instant Application as made clear in the Instant Specification:
[0040] For instance, according to actual application demands, a height of a working surface (an electromagnetic wave receiving surface, e.g., an infrared light receiving surface) of the imaging subpixel 132 may be greater than that of a light-emitting surface of the display subpixel 122. Obviously, the height of the working surface of the imaging subpixel 132 may also be equal to or less than that of the light-emitting surface of the display subpixel 122. 
(Instant Specification: ¶ 40; emphasis added)
This is all of the features of claim 1.

With regard to claims 2-4, Hong further discloses,
Claim 2 (Original): The display panel according to claim 1, wherein each of the plurality of imaging subpixels 350(500) includes a photoelectric detection unit 500, and the photoelectric detection unit 500 includes a photoelectric sensor 504 [¶¶ 41-44; Fig. 5].  
350(500) is disposed between two, three or four adjacent display pixels [e.g. composed of three subpixels 302(red), 304, 308(green), 306(blue); ¶ 36] of the plurality of display pixels [as shown in Fig. 3].  
Claim 4 (Previously Presented): The display panel according to claim 1, wherein 
each of the plurality of display pixels includes at least three display subpixels [e.g. subpixels 302(red), 304, 308(green), 306(blue); ¶ 36], 
the light-emitting elements OLED 202 [Fig. 2] of the at least three display subpixels in the display pixel emit lights with different colors [red, green, blue], and 
each of the plurality of imaging subpixels 350(500) is disposed between two, three or four adjacent display subpixels 302, 304, 306, 308 of the plurality of display subpixels [as shown in Fig. 3].  

With regard to claim 5, Hong further discloses,
Claim 5 (Previously Presented): The display panel according to claim 1, wherein an operating band of the imaging pixel is one or a combination of 400nm-799nm, 800nm-1,200nm and 1,201nm-2,500nm [e.g. “white light or another color”; ¶¶ 52, 53].  
White light is visible light which is reflected off of the finger; therefore, the PIN diodes 504 of the imaging pixels 350(500) inherently operate in the range of 400 nm to 799 nm, which is the visible range of the electromagnetic spectrum.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claims 8 and 12, Hong further discloses,
Claim 8 (Previously Presented): The display panel according to claim 1, wherein the light-emitting element OLED 202 is an organic light-emitting diode or an inorganic light-emitting diode [¶¶ 25-26; Fig. 2].  
Claim 12 (Previously Presented): A display device [e.g. a “handheld computing device, such as a cellular phone”; Abstract], comprising the display panel according to claim 1.  

B. Claims 6, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Huang, as applied to claim 1 above, and further in view of US 2018/0226595 (“Liu”).
Claim 6 reads,
6. (Currently Amended): The display panel according to claim 1, wherein material of the semiconductor base substrate include monocrystalline silicon, germanium or gallium arsenide.  
The prior art of Hong in view of Huang, as explained above, teaches each of the features of claim 1. 
While Hong discloses a base substrate 602/608 that includes polycrystalline silicon, i.e. an SOI substrate, Hong does not disclose the claimed materials for the base semiconductor substrate recited in claim 6.
Liu, like Hong, teaches an OLED and image sensor integrated on a single substrate.  The substrate is monocrystalline silicon (Liu: ¶¶ 16, 34).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the integrated AMOLED display/image sensor of Hong using a monocrystalline silicon substrate 119 because Liu teaches that monocrystalline silicon is suitable for the identical purpose of forming an integrated AMOLED display/image sensor.  As such, the selection of the monocrystalline silicon as a substrate material amounts to obvious material choice.  (See MPEP 2144.07.)  

Claim 11 reads,
11. (Previously Presented) The display panel according to claim 1, further comprising a read-out circuit, wherein the read-out circuit is formed on the semiconductor base substrate and configured to read out an image signal acquired by the imaging array and transmit the image signal to the image recognition unit.  
350(500) of the imaging pixels (Fig. 5; ¶¶ 41-44).  
Hong does not, however, make it clear whether or not the read-out circuit or, more generally, all of image processing circuitry that is used in the image recognition (¶¶ 51-58; Fig. 9) is formed on the same base substrate 602/608, as that of each of OLEDs 202 of the display subpixels 302-316 and imaging pixels 350(500) of the photodetector array.
With regard to claim 1, Liu teaches,
1. (Original): A display panel, comprising: 
[1] a semiconductor base substrate 21 [¶¶ 16, 34; Fig. 5]; 
[2a] a display array 8, 81-82, 81-84 [Figs. 2, 3, 6, 7; ¶¶ 29, 39, 48, 51-52], formed on the semiconductor base substrate 21 and including a plurality of display pixels 9 arranged in an array [Figs. 3, 4], wherein, 
[2b] each of the plurality of display pixels [40, 41, 43 of pixel 9] include at least one display subpixel 40, 41, 43 [¶ 43; Figs. 3, 4], and 
[2c] each display subpixel 40, 41, 43 includes a light-emitting element [OLED element: ¶¶ 44, 46, 47]; 
[3a] an imaging array 8, 81-82, 81-84 [Figs. 2, 3, 6, 7; ¶¶ 29, 39, 48, 51-52], formed on the semiconductor base substrate and including a plurality of imaging pixels [42 of pixel 9; ¶¶ 43-44], wherein, 
[3b] each of the plurality of imaging pixels [42 of pixel 9] includes at least one imaging subpixel 42 [¶ 43], and 
[3c] a plurality of display subpixels [40, 41, 43 of pixel 9] and a plurality of imaging subpixels [42 of pixel 9] are arranged in a mixed arrangement [as shown in Figs. 3-4]; and …
Liu further teaches that all of the controlling circuits 1, 2, 3, 4, 5, 6, 7 for the OLED display and image sensor 8, particularly the read-out circuit 7, configured to read-out an image to be sent to the signal processing unit 6, are beneficially formed on a single, monocrystalline semiconductor die 21 (Liu: ¶¶ 5, 29). 

This is all of the features of claim 11.

Claim 13 reads,
Claim 13 (Currently Amended): A method for manufacturing the display panel according to claim 1, comprising: 
[1] providing a semiconductor base substrate; 
[2a] -4-forming a display array and an imaging array on the semiconductor base substrate, in which 
[2b] the display array includes a plurality of display pixels arranged in an array, 
[2c] each of the plurality of display pixels includes at least one display subpixel, 
[2d] each of at least one display subpixel includes a light-emitting element, 
[3a] the imaging array includes a plurality of imaging pixels, 
[3b] each of the plurality of imaging pixels includes at least one imaging subpixel, 
[3c] a plurality of display subpixels are in mixed arrangement with a plurality of imaging subpixels; and 
[4] forming an image recognition unit on the semiconductor base substrate, in which the image recognition unit is configured to recognize an image acquired by the image array, 
[5] wherein by using the semiconductor base substrate as a reference plane, a height of a an electromagnetic wave receiving surface of each of the plurality of display [imaging] subpixels is greater than that of a light-emitting surface of each of the plurality of display subpixels.

Claim 13 (Currently Amended): A manufacturing method of the display panel according to claim 1, comprising: 
[1] providing a semiconductor base substrate 602/608 [¶ 49; Fig. 6]; 
[2a] forming a display array and an imaging array [¶¶ 6, 15, 16; Fig. 3] on the semiconductor base substrate 602/608, in which 
[2b] the display array includes a plurality of display pixels [e.g. composed of three subpixels 302(red), 304, 308(green), 306(blue); ¶ 36] arranged in an array, 
[2c] each of the plurality of display pixels includes at least one display subpixel 302-316, 
[2d] each of at least one display subpixel 302-316 includes a light-emitting element OLED 202, 
[3a] the imaging array includes a plurality of imaging pixels 350(500), 
[3b] each of the plurality of imaging pixels 350(500) includes at least one imaging subpixel 350(500), 
[3c] a plurality of display subpixels 302-316 are in mixed arrangement with a plurality of imaging subpixels 350(500); and 
[4] … [not taught] …
[5] … [not taught].
With regard to feature [4] of claim 13, Hong does not teach,
[4] forming an image recognition unit on the semiconductor base substrate, in which the image recognition unit is configured to recognize an image acquired by the image array.  
However, this feature is obvious over Liu for the reasons explained under claim 11.
With regard to feature [5] of claim 13, Hong does not teach,
[5] wherein by using the semiconductor base substrate as a reference plane, a height of a an electromagnetic wave receiving surface of each of the plurality of display [imaging] subpixels is greater than that of a light-emitting surface of each of the plurality of display subpixels.

This is all of the features of claim 13.

With regard to claim 15, Hong further discloses,
Claim 15 (Previously Presented): The manufacturing method according to claim 13, wherein 
each of the plurality of display pixels includes at least three display subpixels [e.g. subpixels 302(red), 304, 308(green), 306(blue); ¶ 36], 
the light-emitting elements OLED 202 [Fig. 2] of the at least three display subpixels in the display pixel emit lights with different colors [red, green, blue], and 
each of the plurality of imaging subpixels 350(500) is disposed between two, three or four adjacent display subpixels 302, 304, 306, 308 of the plurality of display subpixels [as shown in Fig. 3].  

C. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Huang, as applied to claim 1 above, and further in view of US 2015/0331508 (“Nho”).
Claim 7 reads,
7 (Previously Presented): The display panel according to claim 1, further comprising an infrared light source, wherein the infrared light source is disposed on the semiconductor base substrate and configured to emit infrared light to a user.
The prior art of Hong in view of Huang, as explained above, teaches each of the features of claim 1. 
Hong does not teach an infrared light source, teaching either white light or color to illuminate the fingerprint, but does not limit the wavelength of light used for imaging the fingerprint.  
Nho, like each of Hong and Huang, teaches a display including imaging pixels mixed among the display pixels.  With regard to claim 1, Nho teaches, generally in Figs. 8A-8C, 9A-9B, 12, 13, and paragraphs [0091]-[0098], [0113]-[0123],
1. (Currently Amended): A display panel 120 [Figs. 1A-1C; ¶ 46], comprising: 
[1] a semiconductor base substrate 803, 903 [Figs. 8A, 9A]; 
[2a] a display array 854 [“Pixel Location”], formed on the semiconductor base substrate 803, 903 and including a plurality of display pixels 851 arranged in an array [Figs. 8B-8C], wherein, 
[2b] each of the plurality of display pixels 851 include at least one display subpixel R, G, B, and 
[2c] each display subpixel R, G, B includes a light-emitting element 850, 950 [“OLED stack”]; 
[3a] an imaging array P, 808, 908, formed on the semiconductor base substrate 803, 903 and including a plurality of imaging pixels P, 808, 908 [¶¶ 93-94, 96-97], wherein, 
[3b] each of the plurality of imaging pixels P, 808, 908 includes at least one imaging subpixel P, 808, 908, and 
[3c] a plurality of display subpixels R, G, B and a plurality of imaging subpixels P, 808, 908 are arranged in a mixed arrangement [as shown in Figs. 8B, 8C]; and 
[4] an image recognition unit 1206, 1228, 1232, 1306, configured to recognize an image acquired by the imaging array [Figs. 9B, 13; ¶¶ 98, 119-121]
With regard to claim 7, Nho further teaches, 
7. (Previously Presented) The display panel according to claim 1, further comprising an infrared light source 1059 [Fig. 10B], wherein the infrared light source 1059 is disposed on the semiconductor base substrate 1003 and configured to emit infrared light to a user [Figs. 10A-10E; ¶¶ 99-106].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include and IR emitter among the pixels of Hong, as taught in Nho, in order to add infrared imaging to the capacity of the device.  As such, Nho may be seen as an improvement to Hong in this regard.  (See MPEP 2143.)


D. Claims 9, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Huang and Liu and further in view of US 2017/0278909 (“Jeon”).
9. (Previously Presented) The display panel according to claim 1, wherein 
the image recognition unit is an iris recognition unit; and 
the iris recognition unit is formed on the semiconductor base substrate and configured to recognize an iris image acquired by the imaging array.  
Each of claims 16, 17, 18, 19, 20, and 14 recites the same features as claim 9, but depends from claims 2, 3, 4, 5, 6, and 13, respectively.
The prior art of Hong in view of Huang, as explained above, teaches each of the features of claim 1. 
As explained above under claim 11, Hong does not make it clear whether or not the read-out circuit or, more generally, all of image processing circuitry that is used in the image recognition is formed on the same base substrate 602/608, as that of each of the light-emitting and imaging arrays.
Liu is applied as above for showing that the formation of all of the image processing circuitry, which includes the claimed “image recognition unit”, on the base semiconductor substrate 602/608 of Hong is obvious. 
Then the only difference is that Hong does not indicate that the object imaged is an iris, such that the image recognition unit is an iris recognition unit.  
Jeon, like Hong, teaches an integrated OLED display and image sensor on a common substrate including an array of OLED pixels PX1 and an array of semiconductor imaging pixels PX2, SU, which can include near-IR emitters PX2 and near-IR detectors SU (Jeon: Figs. 1-4; ¶¶ 31-40).  Also like Hong, Jeon teaches that a fingerprint can be imaged by the imaging array and id.).  Therefore, Jeon teaches that it is a matter of design choice as to what object is imaged and recognized by the image recognition unit for identification/authentication of an individual and access to the device (Jeon: ¶¶ 35, 155, 156). 
Finally it is noted that, like Liu, Jeon teaches that all of the control circuitry 200, 300, 400, 500 for the display and imaging arrays 100 can be formed on the same substrate as that on which the display and imaging arrays are formed (Jeon: Fig. 1; ¶¶ 43-46).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the read-out circuitry and the image recognition unit of Hong, to recognize a human iris, because Jeon teaches that an iris is suitable, like a fingerprint, for authentication/identification. 
This is all of the additional features of claims 9, 14, and 16-20.

E. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Huang, Liu, and Jeon, as applied to claim 9 above, and further in view of US 2006/0008124 (“Ewe”).
Claim 10 reads,
10. (Original): The display panel according to claim 9, wherein the iris recognition unit is also configured to: 
perform image processing on the iris image and obtain a preprocessed image; 
extract an iris feature in the preprocessed image; and 
compare the iris feature with an iris image library, and 
determine whether the iris feature is matched with the iris image library.  

Hong and Jeon do not provide all of the details of the functions used to recognize the image of the iris as recited in claim 10.  Hong does, however, teach that the device includes “fingerprints or fingerprint profiles” used to unlock the computing device (Hong: ¶¶ 52-53) thereby indicating a library of iris images would be present for iris recognition. 
Ewe teaches an “iris image-based recognition system” (title) that, like Jeon, uses an image sensor to acquire an image of an iris for authentication/identification (Ewe: abstract).   Ewe further teaches that the functions performed by the system circuitry include those functions recited in claim 10, as follows:
10. … wherein the iris recognition unit is also configured to: 
perform image processing 42 on the iris image [obtained at 41] and obtain a preprocessed image; 
extract an iris feature 43 in the preprocessed image; and 
compare the iris feature 45 with an iris image library 44, and 
determine whether the iris feature is matched with the iris image library [Fig. 1].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the iris recognition unit of Jeon (used as the image recognition unit of Hong) to perform the functions taught in Ewe, because Hong and Jeon do not discuss the functions used to compare the imaged object, e.g. a human iris, against known images, such that one having ordinary skill in the art would use known functions suitable for the purpose of authentication/identification of a imaged iris against known irises, such as the functions taught in Ewe.  As such, Ewe delineates the missing descriptive information that one 
 This is all of the features of claim 10.

V. Response to Arguments
Applicant’s arguments filed 04/29/2021 have been fully considered but they are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814